Order, Supreme Court, New York County (Marylin Diamond, J.), entered May 17, 2002, which granted the motion of defendant NYU Medical Center for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff sues to recover for injuries sustained by her decedent when the decedent, while hospitalized at defendant Medical Center, fell while getting up from a chair, allegedly without staff supervision. The Medical Center’s summary judgment motion was, however, properly granted since the movant carried its burden to demonstrate a prima facie entitlement to judgment as a matter of law and plaintiff failed to meet her consequent burden to demonstrate the existence of a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The Medical Center’s proof established that it followed the orders of the decendent’s private attending physician respecting the decedent’s ability to ambulate independently and sit without supervision, and that ordinary prudence required no further inquiry (see Walter v Betancourt, 283 AD2d 223 [2001]). Concur — Nardelli, J.P., Mazzarelli, Andrias, Marlow and Gonzalez, JJ.